AMENDED ORDER TO SHOW CAUSE
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that CECELIA F. COOK of VAUXHALL, who was admitted to the bar of this State in 1979, and who was thereafter temporarily suspended from practice on April 17, 1991, and who remains suspended at this time, be disbarred, and good cause appearing;
It is ORDERED that CECELIA F. COOK show cause before this Court on October 24,1994, at 2:00 p.m., in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why she should not be disbarred or otherwise disciplined; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, present this matter to the Court; and it is further
ORDERED that respondent file an original and eight copies of her brief with the Clerk of the Court, and serve two copies of the brief on the Office of Attorney Ethics, on or before October 11, *391994, and the Office of Attorney Ethics serve and file a responding brief, if any, on or before October 18, 1994; and it is further
ORDERED that this Order be published in two successive issues of the New Jersey Law Journal and the New Jersey Lawyer, and the Office of Attorney Ethics cause this Order to be published oh two successive days in a newspaper of general circulation in Union County.